FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 20 July 2021, has been entered into record.  In this amendment, claims 6 and 13 have been amended.
Claims 1-15 are presented for examination.

Response to Arguments
With regards to the objections to the claims and specification, the applicant has submitted amendments, and the examiner hereby withdraws the objections.
With regards to the rejection of claim 13 under 35 USC 101, the applicant has submitted amendments, and the examiner hereby withdraws the rejection.
Applicant's arguments filed 20 July 2021 have been fully considered but they are not persuasive.
As to claim 1, it is argued by the applicant that the claim does not disclose that different port probe requests are sent from a common machine but from different respective source IP addresses. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., common machine suggests having one IP address) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner further notes that “a common machine”, lacking a specific definition, can be interpreted as a machine that is 
As to claim 15, it is argued by the applicant that the “port scanning host comprising infrastructure” is a machine and therefore statutory. The examiner respectfully disagrees. The examiner notes that it is unclear if the port scanning host implementing a plurality of port scanning processes in claim 15 is related to the common machine executing a plurality of port scanning processes of claim 1 and clarification is requested. It is also noted that the specification discloses that the modules and components of a system can be implemented in hardware or software only (page 10, lines 10-13). Therefore, the host can be implemented as software, and the claim is not statutory. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gula et al. (US 2005/0229255 A1 and Gula hereinafter).
As to claim 1, Gula discloses a system and method for scanning a network, the system and method having:
scanning a plurality of ports at one or more target IP addresses, each of the plurality of ports corresponding to a port number at one of the one or more target IP addresses (0057, lines 5-8; Figure 4), wherein the method comprises: 
assigning each port to one of a plurality of sets of ports (0057, lines 5-8); 
executing, on a common machine, a plurality of port scanning processes at the same time, wherein each port scanning process sends port probe requests to the ports of a respective set of the plurality of sets from a different respective source IP addresses (0031, lines 1-2; 0057, lines 5-11; 0059, lines -78; Figure 4). 

As to claim 2, Gula discloses:
wherein the one or more target IP addresses are part of a network monitored for port probe requests to IP addresses in the network by a security appliance and wherein each of the plurality of port scanning processes sends port probe requests to the ports of the respective set at a respective probe rate (0031, lines 1-4; 0032, lines 1-9; 0034, lines 3-5). 

As to claim 6, Gula discloses:
wherein the method comprises varying one or more of a delay between probe requests, a number of IP addresses from which probe requests are sent to the network and a number IP addresses in the network to which probe requests are sent to determine parameters the security appliance uses to identify suspicious traffic (0051, lines 3-9; 0052, lines 1-7). 

As to claim 7, Gula discloses:
wherein one or more of the plurality of port scanning processes sends port probe requests to more than one target IP address (0057, lines 5-8). 

As to claim 10, Gula discloses:
wherein the port probe requests each comprises one or more packets used in establishing a connection to the target port (0031, lines 1-2). 

As to claim 11, Gula discloses:
wherein each of the probe requests establishes a connection to the target port (0037, lines 1-7). 

As to claim 12, Gula discloses:
A computer program product comprising coded instructions that, when executed on a computing device, implement a method according to claim 1 (0030, lines 1-3). 

As to claim 13, Gula discloses:
One or more computer readable non-transitory media carrying coded instructions that, when executed on a computing device, implement a method according to claim 1 (0030, lines 1-3). 

As to claim 14, Gula discloses:
A computer system comprising means for implementing a method according to claim 1 (0030, lines 1-3). 

As to claim 15, Gula discloses:
A port scanning host comprising computing infrastructure configured to implement a plurality of port scanning processes in accordance with a method according to claim 1 (0030, lines 1-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gula as applied to claim 1 above, and further in view of Marchese (US Patent 9,166,883 B2).

wherein two or more of the plurality of port scanning processes send port probe requests to the same target IP address. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Gula, as taught by Marchese.
Marchese discloses a system and method for network device detection, identification, and management, the system and method having:
wherein two or more of the plurality of port scanning processes send port probe requests to the same target IP address (col. 5, lines 34-51). 
Given the teaching of Marchese, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Gula with the teachings of Marchese by sending multiple processes to the same IP address. Marchese recites motivation by disclosing that multiple requests are sent to an IP address in order to find devices more robustly (col. 5, lines 34-53). It is obvious that the teachings of Marchese would have improved the teachings of Gula by sending multiple port probe requests to the same target IP address in order to find devices more robustly.

As to claim 9, Gula fails to specifically disclose:
wherein the port probe requests are TCP requests. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Gula, as taught by Marchese.
Marchese discloses:
wherein the port probe requests are TCP requests (col. 2, lines 36-40).
Given the teaching of Marchese, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freed et al. (US Patent 7,664,855 B1) discloses a system and method for port scanning mitigation within a network through establishment of a prior network connection.
Keohane et al. (US Patent 7,962,957 B2) discloses a system and method for detecting port scans with fake source address.
Maimon et al. (US 2005/0147037 A1) discloses a system and method for scan detection.
Rawat et al. (US 2006/0193300 A1) discloses a system and method for monitoring multiple network segments in local area networks for compliance with wireless security policy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/SARAH SU/Primary Examiner, Art Unit 2431